Case 1:18-cv-02972-PAB-NRN Document 33 Filed 04/24/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                   DENVER DIVISION

  RFC CAPITAL HOLDINGS, INC.,

       Plaintiff,

       v.                                                    CIVIL ACTION NO. 1:18-cv-2972

  GORDON & HOWARD ASSOC., INC. (d.b.a.                       JURY TRIAL DEMANDED
  PASSTIME USA),

       Defendant.


                               JOINT MOTION FOR DISMISSAL

         The plaintiff RFC Capital Holdings, Inc. (“Plaintiff” or “RFC”) and Defendant

  Gordon*Howard Associates, Inc. (“Defendant” or “Gordon*Howard”) – pursuant to Fed. R. Civ.

  P. 41(a)(1)(A) – hereby jointly move for an order dismissing all claims in this action WITH

  PREJUDICE, and all counterclaims in this action WITHOUT PREJUDICE. Plaintiff and

  Defendant also hereby jointly move to withdraw any and all pending motions in this matter. Each

  party shall bear its own costs, expenses and attorney’s fees.


  April 24, 2019                                    Respectfully Submitted,
                                             By: /s/ Ronald W. Burns
                                                   Ronald W. Burns
                                                   Texas State Bar No. 24031903
                                                   972-632-9009
                                                   rburns@burnsiplaw.com
                                                   RWBurns & Co., PLLC
                                                   5999 Custer Road, Suite 110-507
                                                   Frisco, Texas 75035

                                                 ATTORNEY FOR PLAINTIFF
                                                 RFC CAPITAL HOLDINGS, INC.




                                                  [1]
Case 1:18-cv-02972-PAB-NRN Document 33 Filed 04/24/19 USDC Colorado Page 2 of 2




                                             By: /s/ Charles J. Rogers
                                                  Charles J. Rogers
                                                  Conley Rose, P.C.
                                                  575 N. Dairy Ashford Rd, Suite 1102
                                                  Houston, Texas 77079-1126
                                                  713-238-8049
                                                  crogers@conleyrose.com

                                                 ATTORNEY FOR DEFENDANT
                                                 GORDON * HOWARD ASSOCS., INC.



                                 CERTIFICATE OF CONFERENCE

          The undersigned certifies that counsel for Plaintiff and Defendant conferred on this date
  regarding this joint motion, and that the parties agree to file this motion jointly, and agree to
  dismiss this matter in its entirety.
                                                   /s/ Ronald W. Burns
                                                      Ronald W. Burns, Esq.



                                    CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document was filed electronically in
  compliance with D.C.COLO.LCivR 5.1(d) and Fed. R. Civ. P. 5. As such, the foregoing was
  served on all counsel of record who have consented to electronic service. Pursuant to Fed. R.
  Civ. P. 5(d), all others not deemed to have consented to electronic service will be served with a
  true and correct copy of the foregoing by email, on this the 24th day of April, 2019.


                                                   /s/ Ronald W. Burns
                                                      Ronald W. Burns, Esq.




                                                  [2]
